MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                            Dec 05 2019, 7:14 am
court except for the purpose of establishing
                                                                         CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                      Attorney General
Madison, Indiana
                                                         Samantha M. Sumcad
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Scott M. Vaughn,                                         December 5, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1585
        v.                                               Appeal from the
                                                         Dearborn Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff                                       James Humphrey, Judge
                                                         Trial Court Cause No.
                                                         15C01-1108-FB-38



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1585 | December 5, 2019             Page 1 of 5
                                          Case Summary
[1]   Scott M. Vaughn appeals the trial court’s order requiring him to serve the

      remaining eight years of his suspended sentence in the Department of

      Correction for violating his probation. We affirm.



                            Facts and Procedural History
[2]   In August 2012, eighteen-year-old Vaughn pled guilty to Class C felony escape,

      Class D felony criminal confinement, Class D felony possession of a controlled

      substance, Class D felony theft, and Class D felony auto theft (he was seventeen

      at the time of the offenses but was tried as an adult). In exchange, the State

      agreed to recommend an aggregate sentence of twenty years with eight years

      executed and twelve years suspended to probation. The trial court accepted the

      plea agreement and sentenced Vaughn accordingly.


[3]   Vaughn was released from incarceration in May 2016. Three months later, in

      September 2016, the State filed a notice of probation violation, alleging that on

      September 11 Vaughn consumed a controlled substance that wasn’t prescribed

      for him and committed the offense of possession of paraphernalia. The State

      later amended its notice to allege that Vaughn committed another offense on

      September 11, possession of a syringe. Vaughn admitted these violations, and

      the trial court ordered him to serve four years of his twelve-year suspended

      sentence in the DOC.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1585 | December 5, 2019   Page 2 of 5
[4]   In February 2019, the State filed another notice of probation violation, alleging

      that on February 5 he committed the offenses of Level 3 felony dealing in

      methamphetamine, Level 6 felony possession of a syringe, and Class C

      misdemeanor possession of paraphernalia. Vaughn was convicted of these

      offenses in an April 2019 jury trial and later sentenced to fourteen years. See

      15D01-1902-F3-5. In May 2019, the probation-violation hearing was held in

      this case, and the trial court found that Vaughn violated his probation.


[5]   Vaughn’s dispositional hearing was scheduled for June 18; however, it was

      moved up to May 30 due to “security issues with Mr. Vaughn” in the Dearborn

      County jail. Tr. p. 22. At the hearing, the jail commander testified that

      Vaughn had gotten into “a few disagreements with officers as well as inmates”

      and “dug a hole in the padding of one of the cells.” Id. at 19-20. The jail

      commander also testified about an incident that occurred the day before. That

      is, Vaughn and another inmate got into a fight, and the other inmate had to go

      to the hospital for his injuries, which included a “fracture to the left orbital.” Id.

      at 21. The State asked the trial court to revoke Vaughn’s “remaining suspended

      sentence.” Id. at 27. Defense counsel asked the trial court to consider the PSI

      that was recently completed in 15D01-1902-F3-5. Using that PSI, defense

      counsel highlighted that Vaughn was a young man (twenty-five years old) who

      had “a lot still to go for in his life”; had the support of his wife and family; had

      mental-health issues, including bi-polar disorder; “had no history of drug use or

      drug abuse up until his incarceration period”; and, although unemployed at the

      time of his arrest, was “willing to work.” Id. at 16, 17. In announcing its


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1585 | December 5, 2019   Page 3 of 5
      decision, the trial court explained that it was considering “all the matters

      outlined in the [PSI],” that Vaughn had previously violated his probation in this

      case (for which he was ordered to serve four years in the DOC), and “the

      evidence presented here today regarding Mr. Vaughn’s behavior necessitating

      that this hearing be moved in order to address [the] safety . . . and security

      issues within the Law Enforcement Center.” Id. at 27-28. Given Vaughn’s

      “history and the violence that has been described,” the court ordered him to

      serve the remaining eight years of his suspended sentence in the DOC. Id. at

      28; see also Appellant’s App. Vol. II pp. 210-11 (court’s written order noting that

      it considered “evidence of the defendant’s behavior in the Dearborn County

      Law Enforcement Center during the pendency of this matter and while

      awaiting sentencing.”).


[6]   Vaughn now appeals.



                                Discussion and Decision
[7]   Vaughn contends that the trial court should not have ordered him to serve the

      remainder of his suspended sentence in the DOC. Trial courts enjoy broad

      discretion in determining the appropriate sanction for a probation violation, and

      we review only for an abuse of that discretion. Prewitt v. State, 878 N.E.2d 184,

      188 (Ind. 2007).


[8]   Vaughn argues that the trial court abused its discretion in ordering him to serve

      the remaining eight years of his suspended sentence because of the information


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1585 | December 5, 2019   Page 4 of 5
      contained in his PSI, including his family support, mental-health issues, and

      drug problems. At the dispositional hearing, defense counsel highlighted this

      information for the trial court. And when the court announced its decision, it

      specifically said that it was considering “all the matters outlined in the [PSI].”

      Despite this evidence, the court found that in light of Vaughn’s previous

      probation violation in this case and the “violence” committed by him in the

      Dearborn County jail, it was ordering him to serve the remainder of his

      suspended sentence. On appeal, Vaughn does not acknowledge the evidence

      that was presented at the dispositional hearing regarding his behavior in jail or

      that the trial court relied on this evidence in making its ruling. Given that

      Vaughn violated his probation in this case in 2016, was ordered to serve four

      years in the DOC, dealt in methamphetamine after being released from the

      DOC, and then committed acts of “violence” while in jail awaiting disposition

      in this case, the trial court did not abuse its discretion in ordering him to serve

      the remaining eight years of his suspended sentence in the DOC.


[9]   Affirmed.


      Najam, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1585 | December 5, 2019   Page 5 of 5